Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 12/23/2019, wherein claims 1-20 are pending. 

Election/Restriction
This application contains claims directed to and/or discloses the following patentably distinct species:
Species I: figs. 1,2
Species II: figs. 3A-3C
Species III: figs. 4A-4C
Species IV: fig. 5A
Species V: figs. 6A,6B
Species VI: fig. 8
Species VII: fig. 9A
Species VIII: figs. 9B-9D
Figs. 11A,B are included in species IV and V.
The species are independent or distinct because species I depicts an article of footwear with a sole, upper, tongue, closure, and no collar elevator, species II depicts a sheet base that extends through a footbed attached to lever arms to form a collar 


If species IV is elected, please select one of the following subspecies:
Subspecies I: 550A of fig. 5B
Subspecies II: 550B of fig. 5B
Subspecies III: 550C of fig. 5B
Subspecies IV: 550D of fig. 5B
Subspecies V: 550E of fig. 5B
Subspecies VI: 550F of fig. 5B

The subspecies are independent or distinct because subspecies I depicts a collar elevator having a stitch zone having a strand-receiving aperture, subspecies II depicts a 

If species IV is elected, please also select one of the following subspecies:
Subspecies A: fig. 7A
Subspecies B: fig. 7B
Subspecies C: fig. 7C

The subspecies are independent or distinct because subspecies A depicts an inner material layer extends from near the topline edge of the ankle collar to near the strobel stitch, subspecies B depicts an inner material layer having a superior edge below the ankle collar, and subspecies C depicts the inner and outer layer being integrally formed. In addition, these subspecies are not obvious variants of each other based on the current record.

If species IV, V, VII or VIII is elected, please select one of the following subspecies:
Subspecies AI: fig. 10A
Subspecies BI: fig. 10B
Subspecies CI: figs. 10C,10D

The subspecies are independent or distinct because subspecies AI depicts a base attachment zone on an upper smooth surface of the sole, subspecies BI depicts a rectangular base docking recess, and subspecies CI depicts a base docking recess with a retention tab. In addition, these subspecies are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one or more of the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to
another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.
101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A call was not made due to the complexity of the election requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732                      

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732